ORDER
Motion to expedite on behalf of all parties filed herein on December 9,1993, is granted; Petitioner’s, The State of Texas’, motion for rehearing filed herein on November 10,1993, is overruled; the Order of this Court of October 27, 1993, granting application for writ of error on behalf of The State of Texas is withdrawn, as the application was improvidently granted.
Motion to vacate judgments, affirm final order and dismiss applications for writ of error on behalf of the Office of Public Utility Counsel filed herein on December 3, 1993, is granted. The judgments of the courts below *210are vacated, and the cause is remanded to the trial court for entry of judgment affirming the order of the Public Utility Commission.
(Order delivered December 10, 1993)